                Case 18-10700-MFW               Doc 370          Filed 04/24/18     Page 1 of 4



                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       :
                                                             :        Chapter 11
                                                             :
SOUTHEASTERN GROCERS, LLC, et al.                            :        Case No. 18–10700 (MFW)
                                                             :
                             1
                  Debtors.                                   :        (Jointly Administered)
                                                             :
                                                             :        Re: Docket Nos. 162 & 202
------------------------------------------------------------ x

                  CERTIFICATION OF COUNSEL REGARDING
                    ORDER (I) APPROVING THE PURCHASE
                AND SALE AGREEMENT AMONG SELLERS AND
              BUYERS; (II) AUTHORIZING THE SALE OF CERTAIN
            OF THE DEBTORS’ ASSETS FREE AND CLEAR OF LIENS,
         CLAIMS, INTERESTS AND ENCUMBRANCES; (III) AUTHORIZING
          THE ASSUMPTION AND ASSIGNMENT OF CERTAIN LEASES IN
        CONNECTION THEREWITH; AND (IV) GRANTING RELATED RELIEF

        The undersigned hereby certifies as follows:

        1.       On April 2, 2018, the United States Bankruptcy Court for the District of Delaware

(the “Bankruptcy Court”) entered the Order Approving Discrete Lease Sale Procedures [D.I.

162] (the “Discrete Procedures Order”)2, whereby the Bankruptcy Court authorized the Debtors

to, among other things, sell certain underperforming stores and assign associated leases free and




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Southeastern Grocers, LLC (5190); ARP Ballentine LLC (6936); ARP Chickamauga LLC
(9515); ARP Hartsville LLC (7906); ARP James Island LLC (9163); ARP Moonville LLC (0930); ARP Morganton
LLC (4010); ARP Winston Salem LLC (2540); BI-LO Finance Corp. (0498); BI-LO Holding Finance, Inc. (9227);
BI-LO Holding Finance, LLC (1412); BI-LO Holding, LLC (5611); BI-LO, LLC (0130); Dixie Spirits Florida, LLC
(6727); Dixie Spirits, Inc. (2359); Opal Holdings, LLC (2667); Samson Merger Sub, LLC (4402); Winn-Dixie
Logistics, LLC (2949); Winn-Dixie Montgomery Leasing, LLC (6899); Winn-Dixie Montgomery, LLC (2119);
Winn-Dixie Properties, LLC (7105); Winn-Dixie Raleigh Leasing, LLC (6812); Winn-Dixie Raleigh, LLC (0665);
Winn-Dixie Stores, Inc. (4290); Winn-Dixie Stores Leasing, LLC (7019); Winn-Dixie Supermarkets, Inc. (8837); and
Winn-Dixie Warehouse Leasing, LLC (6709). The Debtors’ mailing address is 8928 Prominence Parkway, #200,
Jacksonville, Florida 32256.
2
 Capitalized terms used herein but not otherwise defined shall have the meanings ascribed to them in the Discrete
Procedures Order or the Sale Notice (as defined herein), as applicable.
              Case 18-10700-MFW          Doc 370     Filed 04/24/18     Page 2 of 4



clear of all liens, claims, encumbrances and interests. Pursuant to the Discrete Procedures Order,

any objection to a proposed Lease Sale Transaction was to be filed with the Bankruptcy Court and

served on the Debtor Notice Parties so as to be actually received no later than fourteen (14) days

after the date the Debtors served a notice of such proposed Lease Sale Transaction on the Sale

Notice Parties (the “Objection Deadline”).

       2.      On April 6, 2018, the Debtors, in accordance with the Discrete Procedures Order,

served the Sale Notice Parties with the Notice of Sale [D.I. 202] (the “Sale Notice”), providing

notice of the Debtors’ intent to enter into a Lease Sale Transaction with (a) Valdosta Fresh for

Less, Inc., (b) Reynolds IGA Foodliner, Inc., (c) Eagle Foods, Inc., (c) Manning, Inc., (d) Fresh

Foods Outlet, LLC, and (e) Buy-Lo Quality Food Stores, Inc., pursuant to that certain Lease Sale

Agreement, dated as of March 23, 2018 (the “Lease Sale Agreement”). Attached as Exhibit B to

the Sale Notice was a proposed form of order (the “Proposed Sale Order”) approving the Lease

Sale Agreement and the transactions contemplated therein (the “Lease Sale Transaction”).

Pursuant to the Discrete Procedures Order, the Objection Deadline with respect to the Lease Sale

Transaction was April 20, 2018.

       3.      The Debtors received certain informal comments to the Proposed Sale Order from

the United States Department of Justice (the “DOJ”). In addition, after filing the Sale Notice, the

Debtors received additional expressions of interest and higher bids for Store No.’s 1345 and 548

(the “Stores”) than what was offered by Manning, Inc. (“Manning”) and reflected in Addenda B

and F, respectively, to the Lease Sale Agreement. To ensure that the Debtors received the highest

and best offer for each of the Stores, the Debtors solicited “best and final” offers from interested

bidders, including Manning. As a result of the bidding process, the Debtors determined not to

proceed with the sale of the Stores to Manning and chose two separate third-party purchasers as



                                                 2
              Case 18-10700-MFW          Doc 370      Filed 04/24/18     Page 3 of 4



set forth in (i) the Notice of Sale filed on April 20, 2018, with respect to Store No. 586 [D.I. 304]

(the “586 Sale Notice”), and (ii) the Notice of Sale filed on April 20, 2018 with respect to Store

No. 1345 [D.I. 309] (the “1345 Sale Notice”). Prior to filing either the 586 Sale Notice or the

1345 Sale Notice, the Debtors informed Manning and all other parties involved in bidding on the

Stores of the results. The Debtors received no other objection or response to the Sale Notice.

       4.      The Debtors have resolved the comments from the DOJ and incorporated the results

of the informal bidding process, in each case, by modifying the Proposed Sale Order, the form of

which is attached hereto as Exhibit 1 (the “Revised Sale Order”). In addition, the Debtors

removed Addenda B and F from the Lease Sale Agreement that is attached as Exhibit A to the

Revised Sale Order as they are no longer seeking approval of the transactions contemplated

therein. The Revised Sale Order has been circulated, and is acceptable to the DOJ. For the

convenience of the Bankruptcy Court and all parties in interest, a blackline of the Revised Sale

Order marked against the Proposed Sale Order is attached hereto as Exhibit 2.



                          [Remainder of Page Intentionally Left Blank]




                                                 3
             Case 18-10700-MFW          Doc 370      Filed 04/24/18    Page 4 of 4



       WHEREFORE, the Debtors respectfully request that the Bankruptcy Court enter the

Revised Sale Order attached hereto as Exhibit 1 at its earliest convenience.


Dated: April 24, 2018
       Wilmington, Delaware
                                             /s/ Amanda R. Steele
                                             RICHARDS, LAYTON & FINGER, P.A.
                                             Daniel J. DeFranceschi (No. 2732)
                                             Paul N. Heath (No. 3704)
                                             Amanda R. Steele (No. 5530)
                                             One Rodney Square
                                             920 North King Street
                                             Wilmington, Delaware 19801
                                             Telephone: (302) 651-7700
                                             Facsimile: (302) 651-7701

                                             -and-

                                             WEIL, GOTSHAL & MANGES LLP
                                             Ray C. Schrock, P.C.
                                             Matthew S. Barr
                                             Sunny Singh
                                             767 Fifth Avenue
                                             New York, New York 10153
                                             Telephone: (212) 310-8000
                                             Facsimile: (212) 310-8007

                                             Attorneys for Debtors
                                             and Debtors in Possession




                                                4
